Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on March 14, 2022 is acknowledged.  Claims 10 and 21 were amended, claims 11, 13 and 19 were canceled and claims 1-10, 12, 14-18 and 20-21 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action. Claims 1-9 and 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 10, 12, 14-16 and 20-21 are examined on the merits of this office action.

Withdrawn Rejections
The objection to claim 21 is withdrawn in view of amendment of the claims filed March 14, 2022.

Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed March 14, 2022 is insufficient to overcome the rejection of claims 10, 12, 14-16 and 20-21 under 35 U.S.C. 103 as being unpatentable over Fang (PLOS One, 9(8):e105616, published August 2014, cited in Applicant’s IDS) in view of Fushimi (WO 2014/133081 A1, English translation attached, reference cited in Applicant’s IDS) and Nakamura (WO 2011/108517 A1, English translation attached, cited in Applicant’s IDS)as set forth in the last Office action because:  Applicants argue “In Example 5 of the present application, pancreatic adenocarcinoma cells and human-derived mesenchymal stem cells, and biocompatible macromolecular blocks were transplanted into a mouse and it was observed the condition on the day after transplantation. As can be seen in Fig. 5 of the present application, fibroblasts and fibrous tissue were observed in the gap between the basophilic structures that are considered to be biocompatible macromolecular blocks. In Fig 5 of the present application, it was observed that stromal tissue (gray area) was abundantly formed around the spindle-shaped cells, filling the space between the cells and the blocks, as explained in the figure.  Fushimi and Nakamura do not disclose pancreatic cancer cells”.  Applicants argue that the stromal tissue formation is unexpected property.  Applicant’s arguments have been fully considered but not found persuasive.  MPEP 716.02 (d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  The cell structure used in Examples 4-5 encompassed pancreatic cancer cells, human derived MSCs and a specific macromolecular block (CBE3 porous bodies) which is a recombinant gelatin based blocks with specific sequences (see Example 1).  The instant claims are drawn to any plurality of biocompatible macromolecular blocks having amorphous shape and a size of 1-700 µM. Thus, the “unexpected result” is not commensurate in scope with the claims.
Applicants further argue that the instant claims have been amended to recite human derived mesenchymal cells.  Applicant’s arguments have been fully considered  but not found persuasive.  Fushimi and Nakamura both teach using human derived mesenchymal cells (see Examples 4-5, 8, 11 etc…)
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10, 12, 14-16 and 20-21 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Fang (PLOS One, 9(8):e105616, published August 2014, cited in Applicant’s IDS) in view of Fushimi (WO 2014/133081 A1, English translation attached, reference cited in Applicant’s IDS) and Nakamura (WO 2011/108517 A1, English translation attached, cited in Applicant’s IDS).
	Fang teaches a 3D model system for cancer research and development comprising a gelatin gel (see abstract, lines 1-2).   Fang teaches a collagen gel comprising tumor cells (MDA MB-231, HCT116 and CFPAC-1) implanted into immunocompromised mice (nude mice) (see page 3, left hand column, second paragraph).  Fang further teaches that “tumor cells assembled into clusters ranging from 100 to 500 mm and disperse in the gel unevenly, where the center of gel had less clusters with smaller size while the peripheral region had larger and denser tumor cluster formation, similar to in vitro observations” (see Fig. 7 G–H and page 7, last paragraph into page 8, first paragraph).  Regarding claims 10 and 14, Fang further teaches that mesenchymal stem cells (a plurality of mesenchymal cells) were present in the tumor environment in the gel (see page 8, left hand column, Figure 7H).  
Regarding claims 10 and 12, CFPAC-1 cells are considered established pancreatic cancer cells.  Figure 7 of Fang shows use of pancreatic cancer cells (CFPAC-1) in the animal model thus meeting the limitations of wherein the cell is a pancreatic cancer cell and wherein the disease is pancreatic cancer for the model.   Regarding claims 15-16,  Fang teaches the collagen gel comprising tumor cells (MDA MB-231, HCT116 and CFPAC-1) implanted into immunocompromised mice (nude mice) subcutaneously under the skin (see page 3, left hand column, second paragraph).  
Fang is silent to where the macromolecular blocks (the gelatin) have an amorphous shape, have a size of 1 µm to 700 µm and are alternatively arranged with the pluralities of cells. 
However, Fushimi teaches of a cell structure for transplantation without cellular necrosis of transplanted cells and high survival rate (see abstract).  Fushimi teaches “a cell structure for cell transplantation, which contains glutaraldehyde-free biocompatible polymer blocks and at least one kind of cells and in which a plurality of said biocompatible polymer blocks are disposed in gaps among a plurality of said cells” (See abstract).  Fushimi specifically teaches making a recombinant gelatin called “CBE3” (See Example 1).  Fushimi further teaches using CBE3 (recombinant gelatin) as a porous body (see Example 2).  Fushimi teaches forming of a recombinant peptide block via pulverization and crosslinking of the porous material (see Example 5).   Fushimi teaches that the CBE3 porous bodies were pulverized and sized at 25-33, 53-106 and 106-180 uM (see Example 5, lines 7-8) and then cross-linked.   Fushimi further teaches of producing a mosaic cell mass using the CBE3 blocks prepared as taught by Example 5 of Fushimi (see Examples 5 and 10) and Human bone marrow-derived mesenchymal stem cells (see Example 10).  Thus, Fushimi teaches a cell structure which comprises biocompatible macromolecular blocks (Example 5 of Fushimi) and human cells dispersed through the blocks that fall within the size range of 1-700 µM of the instant claims.   Fushimi further teaches transplantation of the mosaic cell mass with the recombinant peptide block in immune deficient mice (see Example 16).   Fushimi teaches wherein the blocks are arranged in a gap between a plurality of cells (see claim 1).  Fushimi teaches that the cell can be “a universal cell, a somatic stem cell, a progenitor cell, and a mature cell” (see claim 17).  Fushimi teaches that “it became clear that the mosaic cell mass using the CBE3 block of the present invention having a complicated structure has a better survival state of internal cells” (see “Example 14”, last three lines).  Fushimi further teaches that the cell structure can be produced by alternatively arranging biocompatible polymer blocks and cells (see section “(4)”).    Fushimi teaches using human MSCs in the mosaic cell mass (see figures 1, Examples 10, comparative examples 4, 5, Example 11).
Nakamura teaches a cell structure comprising polymer block having biocompatibility and a cell, wherein a plurality of the polymer blocks are disposed in a gap between the plurality of cells.  Nakamura further teaches wherein “The cell structure according to claim 1, wherein the polymer block has a size of 1 µm or more and 700 µm or less” (see claims 1-2).  Nakamura teaches wherein the polymer is gelatin.   Nakamura additionally teaches using natural gelatin, pulverized to obtain gelatin blocks of 25-35 uM and 53-106 uM (see Example 3, last 3 lines).  Nakamura teaches of the aforementioned gelatin blocks in combination with human mesenchymal cells (see Examples 4-5).  Nakamura concludes that “As a result, it was found that the mosaic cell mass produced with the recombinant gelatin μ block can maintain higher cell activity and substrate production activity than the natural gelatin μ block. It has been shown that this can be achieved by using recombinant gelatin” (see Example 11, second paragraph, last five lines).  Nakamura also concluded that there was a higher cell survival rate with the cell structure comprising the macromolecular block (see Example 12, second paragraph, last 5 lines).  Nakamura teaches that the cell structure can be used for cell transplantation (see claim 33).  Nakamura further teaches that the gelatin block is and can be amorphous in shape (see Examples 2-3 and page 4 of English translation previously provided, third paragraph from the bottom).
It would have been obvious before the effective filing date of the claimed invention to use the cell structure of Fushimi and Nakamura comprising the recombinant peptide blocks as the structure comprising the cells of Fang for transplantation.  One of ordinary skill in the art would have been motivated to do so given that the cell structure of Fushimi comprising biocompatible peptide blocks reduces cellular necrosis and improves survival rate of cells transplanted.  There is a reasonable expectation of success given that Fushimi and Nakamura teaches that the cell structure is specifically used for transplantation of cells including human cells such as stem cells.  
Regarding claim 10, Fushimi specifically teaches wherein the size of the biocompatible polymer block is 50-120 uM (see claim 3). 
Regarding claim 20, Fushimi teaches wherein the block is obtained by pulverizing a porous body comprising  a biocompatible macromolecule (see claim 6).  
Regarding claim 21, both Fushimi and Nakamura teaches that gaps can be present between the plurality of cells (see section “(3)”, second paragraph of Fushimi and page 4, paragraph 2 from bottom of the page).  Regarding the limitations of wherein rich stromal tissue is formed around the plurality of human derived pancreatic cancer cells, Fushimi teach the same structure comprising a plurality of macromolecular blocks having amorphous shape within the size range of 1-700 um and human cells including mesenchymal cells, wherein the blocks are arranged in gaps between the cells and the blocks and cells are alternatively arranged transplanted into a SCID mouse (see Example 16).  Fushimi specifically teaches that the cells survived in the structure and many blood vessels were formed two weeks after transplantation (see figures 4-5).  Thus, given that the cell structure of Fushimi comprises the same components of the biocompatible molecular blocks of the instant claims with the same shape, size and arrangement and given that Fushimi teaches transplantation into a mouse with increased survival of cells and blood vessel formation and fibrosis (see Figures 2 and 4-5) stromal tissue formation would be inherent to the cell structure being transplanted into the mouse of Fang in view of Fushimi and Nakamura.


Response to Applicant’s Arguments
Applicant argues that “claim 10 is amended to recite that "a rich stromal tissue is formed around the plurality of human-derived pancreatic cancer cells."  Conventionally, in a pancreatic cancer mouse model using a xenograft, human pancreatic cancer cells are transplanted into an immunodeficient mouse. However, sufficient stromal tissue does not develop in such a model, and therefore, pancreatic cancer in the model is quite different from actual pancreatic cancer. By contrast, as demonstrated in Example 5 of the present specification, it was unexpectedly found that when mosaic cell aggregations of Capan-1 and hMSC are transplanted into a mouse, rich fibrosis and stromal tissues formation is observed in vivo. Thus, the presently claimed model is closer to the pathophysiological condition of human pancreatic cancer. Such advantageous effects are not described or suggested in Fang, Fushimi, or Nakamura.  Fushimi and Nakamura teach that blood vessels are formed around transplanted cells, similarly to the conventional model, but it cannot be assumed that stromal tissue is also formed. As explained in more detail in the attached Declaration Under 37 C.F.R. § 1.132 of the first-named inventor Dr. Kentaro Nakamura, Figure 5 of the specification shows fibroblasts and fibrous tissue in the gap between the basophilic structures that are considered to be biocompatible macromolecular blocks. Figure 5 also shows that stromal tissue is formed around the spindle-shaped cells, filling the space between the cells and the blocks. 
By contrast, Fushimi and Nakamura disclose a cell structure that does not contain pancreatic cancer cells but contains mesenchymal cells and biocompatible macromolecular blocks. Specifically, in Figure 4 of Fushimi and Figure 20 of Nakamura, no stromal tissue was observed to fill the gaps between the blocks and cells. 

 Applicant’s arguments have been fully considered but not found persuasive.  MPEP 716.02 (d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  The cell structure used in Examples 4-5 encompassed pancreatic cancer cells, human derived MSCs and a specific macromoleuclar block (CBE3 porous bodies) which is a recombinant gelatin based blocks with specific sequences (see Example 1).  The instant claims are drawn to any plurality of biocompatible macromolecular blocks having amorphous shape and a size of 1-700 uM. Thus, the “unexpected result” is not commensurate in scope with the claims.  Furthermore, the Examiner disagrees that it is unexpected that transplantation of the cell structure of the instant claims comprising biocompatible polymer blocks and pluralities of cells alternately arranged would allow for fibrosis and stromal tissue formation in vivo.  The Examiner would like to point out that Fushimi teach the same structure comprising a plurality of macromolecular blocks having amorphous shape within the size range of 1-700 um and human cells including mesenchymal cells, wherein the blocks are arranged in gaps between the cells and the blocks and cells are alternatively arranged transplanted into a SCID mouse (see Example 16).  Fushimi specifically teaches that the cells survived in the structure and many blood vessels were formed two weeks after transplantation (see figures 4-5).  Thus, given that the cell structure of Fushimi comprises the same components of the biocompatible molecular blocks of the instant claims with the same shape, size and arrangement and given that Fushimi teaches transplantation into a mouse with increased survival of cells and blood vessel formation and fibrosis (see Figures 2 and 4-5) it is not unexpected that fibrosis and stromal tissue formation was observed in the instant application.  Furthermore, stromal tissue formation would be inherent to the cell structure being transplanted into the mouse of Fang in view of Fushimi and Nakamura.



 Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654